Title: From Thomas Jefferson to Thomas Mann Randolph, 12 February 1799
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Philadelphia Feb. 12. 99.

I wrote to Martha on the 5th. inst. and desired my horses might be at Fredericksburg on Tuesday evening the 5th. of March. I shall arrive there the next morning, & proceed part of my way home. I mention this again lest any accident should befal that letter. we have just confirmed the President’s appointments of Rufus King to enter into a treaty of commerce with the Russians at London; & of Phocion Smith to be Envoy extraordinary & M.Py. to go to Constantinople & conclude one with the Turks. to seize the moment of a coalition of the English, Turks and Russians against France, to join them as far as we dare, cannot be misconstrued. it is now a conceded point that the British spoliations have far exceeded the French during the last 6. months.—this morning the vessel Retaliation, formerly French property taken by us, armed & sent to cruise on them, retaken by them & carried into Guadaloupe, arrived here with her own capt & crew. the capt says that new commissioners arrived there from France, sent Victor Hughes home in irons, liberated this crew, said to the capt. we find you bearing a regular commission as an officer of the US. and that you have a vessel called the Retaliation in our port: we shall enquire into no preceding fact; you are free to depart with your vessel & crew: as to differences with the US. commrs. are coming from France to settle them. in the mean time we shall do no injury to them or their citizens. within one hour after this was known to the Senate, the bill for retaliating on them any sufferings of any of our citizens under their arret of Oct. 29. (which we knew to be suspended) came on, on it’s passage, & passed with only 2. dissenting voices, 2. or 3. being absent who would have dissented. the bill for 6. 74s. & 6. 18s. passed the H. of R. yesterday 54. to 42. my tenderest love to my dear Martha & the children & affectionate Adieus to yourself.
P.S. is my tobo. gone down?

